Lundberg Stratton, J.,
dissenting. Although I agree that the discovery rule should apply to wrongful death actions involving a murder, I do not agree that the cause of action should accrue upon the conviction and sentencing of the defendant who is responsible for the murder. Instead, I believe a cause of action for wrongful death should accrue when the injury is discovered, i.e., that a murder or other foul play has resulted in a person’s death.
This court has historically applied the discovery rule to situations where the injury was not, or could not have been, discovered through the exercise of reasonable diligence. I would apply that same rationale to wrongful death situations involving murder or foul play. This approach would be consistent with precedent.
I agree with Chief Justice Moyer that the majority’s extension of the discovery rule deviates from the main principle of the discovery rule — that the statute of limitations for a claim be tolled until discovery of the injury — and creates an entirely new standard that depends upon proof of murder in a criminal case, not discovery of the injury.
I also agree with Chief Justice Moyer that the requirement of a conviction and sentencing confuses the requisite standards of proof in a civil wrongful death action and in a criminal prosecution. In many cases, the victim’s family knows, or should have known through the exercise of reasonable diligence, who committed the murder, yet the statute of limitations for a wrongful death action now runs only if the person responsible is convicted and sentenced under the more difficult “reasonable doubt” standard of proof in criminal cases. The opinion is silent as to what happens to the two-year statute of limitations where the family may know who is responsible for a victim’s death, yet the person who caused the death has evaded the criminal justice system through a technicality or failure of proof of guilt beyond a reasonable doubt. What happens if the person who is charged with murder is convicted of a lesser charge, such as negligent homicide or involuntary manslaughter? Does the majority’s discovery rule apply only to murder convictions?
*523There may be sufficient evidence to find a person civilly liable for causing the death of another by murder even though a criminal conviction is not obtained. The O.J. Simpson trials are such an example. Simpson was found not guilty of murder in his criminal case but was later determined to be civilly liable for causing the deaths of his former wife and Ron Goldman.
The factual components that result in one’s conviction for a lesser charge may form the basis for a finding of civil liability for the wrongful death of another. For example, a defendant may avoid a murder conviction, yet be found guilty of involuntary manslaughter because of a claim that the deceased provoked the defendant into a fit of sudden rage. However, such facts may be sufficient to support a finding of civil liability for wrongful death if the defendant’s actions exceeded the culpability of the decedent’s actions.
I believe that applying the discovery rule to the actual date the injury is discovered, i.e., that a murder or other foul play has resulted in the death of another, is logically sound and consistent with precedent. The discovery of a murdered person is a cognizable event sufficient to trigger the statute of limitations. At that point, the family knows, or with reasonable diligence should know, that a wrongful death has occurred. A person’s disappearance is insufficient because the person may have voluntarily disappeared or may have been kidnapped but is still alive. Even the discovery of a dead body may not be sufficient when accident and suicide remain possible explanations. A legal determination by the county coroner that the death is the result of a homicide may be necessary to establish that a wrongful death has, in fact, occurred.
This position is consistent with our previous holdings in Oliver v. Kaiser Community Health Found. (1983), 5 Ohio St.3d 111, 114, 5 OBR 247, 250, 449 N.E.2d 438, 441; Skidmore & Hall v. Rottman (1983), 5 Ohio St.3d 210, 5 OBR 453, 450 N.E.2d 684; Liddell v. SCA Services of Ohio (1994), 70 Ohio St.3d 6, 635 N.E.2d 1233; Ault v. Jasko (1994), 70 Ohio St.3d 114, 637 N.E.2d 870; and NCR Corp. v. U.S. Mineral Products Co. (1995), 72 Ohio St.3d 269, 649 N.E.2d 175, and could equitably be applied to all wrongful death actions caused by murder or foul play, not just those proven beyond a reasonable doubt in the criminal context. If there is to be a further extension beyond our traditional discovery rule, the General Assembly should debate the public policy issues and decide the appropriate boundaries of any further extension.
While I applaud the goal of the majority to allow an injured party to seek compensation, I cannot agree with its solution of creating an extension of the discovery rule. Therefore, I respectfully dissent.